Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5 and 7-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 18, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 9-11, and 13-15, filed August 9, 2021, with respect to the rejections of claims 1-3, 7, 12, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of new reference Simopoulos under 35 U.S.C. 102(a)(2) for claims 1-3, and in combination with new reference Hao for claim 7, new reference Yoneyama for claim 12, and prior reference Kawabata for claim 16 for new grounds of rejections under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simopoulos et al. (US 7648460 B2, published January 19, 2010), hereinafter referred to as Simopoulos.
Regarding claim 1, Simopoulos teaches a method, comprising: 
operating an ultrasound imaging system in a first operating mode (Fig. 2; see col. 5, lines 31-35 – “In act 22, one or more medical images are obtained. The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient.”; Fig. 1; see col. 3, lines 57-60 – “The memory 14 stores medical image data, such as ultrasound, X-ray, MRI, CT or PET image data. For example, the memory 14 stores flow (e.g., velocity, energy or both) and/or B-mode ultrasound data.” so the first operating mode can be equated to acquiring B-mode ultrasound data, and the second operating mode can be equated to acquiring Doppler ultrasound data); 
determining an anatomy imaged by the ultrasound imaging system in the first operating mode (Fig. 2; see col. 13, lines 66-67 – “By identifying the anatomy of interest, the depth of B-mode scanning may be set to include the region of interest and minimize depth.” Which is seen as identifying the anatomy in the first operating mode (B-mode)); 
generating recommended imaging parameters for a second operating mode based on the anatomy imaged in the first operating mode (see col. 3, lines 11-15 – “System controls for optimal imaging and measurements are automatically adjusted based on the anatomy. For example, automatic adjustment of ultrasound system controls occurs where the optimal settings depend on the anatomy being imaged.” where the recommended imaging parameters are equated to the automatically adjusted optimal settings based on the anatomy); and 
responsive to an operating mode transition request, adjusting imaging parameters of the ultrasound imaging system in a second operating mode based on the first operating mode 
wherein a same portion of the anatomy is imaged in the first and second operating mode (Fig. 3, heart imaged in B-mode and Doppler mode (color pan box); see col. 13, lines 54-59 – “FIG. 3 shows a color pan box over a valve of the A2C (apical two-chamber) view (of the human heart), with the same portion of the anatomy equated to the A2C view of the human heart, first operating mode equated to B-mode, and second operating mode equated to Doppler mode).  
Furthermore, regarding claim 2, Simopoulos further teaches wherein determining the anatomy imaged by the ultrasound imaging system in the first operating mode includes acquiring a plurality of sequential ultrasound images of the anatomy while operating the ultrasound imaging system in the first mode (Fig. 2; see col. 5, lines 31-35 – “In act 22, one or more medical images are obtained. The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are 
Furthermore, regarding claim 3, Simopoluos further teaches wherein determining the anatomy imaged by the ultrasound imaging system in the first operating mode further comprises analyzing the plurality of sequential ultrasound images via a machine learning model stored in a memory of the ultrasound imaging system, wherein the plurality of sequential ultrasound images are acquired immediately prior to the transition request (Fig. 1; see col. 2, lines 20-25 – “…a medical diagnostic imaging system includes a memory operable to store a medical image. A processor is operable to apply a classifier based on machine learning to the medical image. The classifier is operable to identify a canonical view, tissue structure, flow pattern or combinations thereof rom the medical image.”; Fig. 2; see col. 5, lines 31-35 – “In act 22, one or more medical images are obtained. The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient.”; Fig. 1; see col. 3, lines 57-60 – “The memory 14 stores medical image data, such as ultra sound, X-ray, MRI, CT or PET image data. For example, the memory 14 stores flow (e.g., velocity, energy or both) and/or B-mode ultrasound data.” so analyzing a plurality of sequential images in first operating mode via a machine learning model can be equated to analyzing a sequence of B-mode images by using a classifier based on machine learning).
Furthermore, regarding claim 4, Simopoulos teaches a method further comprising, 
responsive to the operating mode transition request and while operating in the second operating mode, determining the anatomy imaged by the ultrasound imaging system in the second operating mode based on images acquired by the ultrasound imaging system in the 
further adjusting the imaging parameters (Fig. 3, heart imaged in B-mode and Doppler mode (color pan box); see col. 13, lines 54-59 – “FIG. 3 shows a color pan box over a valve of the A2C (apical two-chamber) view (of the human heart). Based on the color pan box and/or the type of anatomical information being imaged, the transmit and receive beam sequence, focal positions, scan format, apodization, waveform type, detection type, clutter filter, and/or other imaging parameters are set.” so the adjusted imaging parameters in the second operating mode are equated to the imaging parameters set in Doppler mode).  
Furthermore, regarding claim 11, Simopoulos further teaches wherein the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode (Fig. 2; see col. 5, .

	Claims 5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos in view of Kawabata et al. (US 20180070924 A1, published March 15, 2018), hereinafter referred to as Kawabata.
Regarding claim 5, Simopoulos teaches all of the elements as disclosed in claim 1 above. 
Simopoulos does not explicitly teach wherein the operating mode transition request includes selection of the second operating mode via an interface device of the ultrasound imaging system. 
Whereas, Kawabata, in the same field of endeavor, expressly teaches wherein the operating mode transition request includes selection of the second operating mode via a user interface device of the ultrasound imaging system (Fig. 8, “Input operation to turn on C mode” S14; Fig. 1; see pg. 2, para. 0042-0043 — “…a configuration in which the display 102 is connected to the ultrasound diagnostic apparatus 100; however, for example, in a case of a touch panel type ultrasound diagnostic apparatus, in which the display 102 and the later described operator 2 are integrally provided and the operator 2 is operated by touching the display 102, the ultrasound diagnostic apparatus 100 and display 102 are integrally provided…The operator 2 has a function that allows the operator to select a mode to display a B-mode image only (hereinafter, referred to as a “B mode”) or a mode to display a C-mode (color flow mode) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Simopoulos, by including to the method the selection of the second operating mode via a user interface device of the ultrasound imaging system, as disclosed in Kawabata. One of ordinary skill in the art would have been motivated to make this modification in order for the frame rate of the combined image data of two image modes to be easily and properly adjusted by the operator, as taught in Kawabata (see pg. 8, col. 1, para. 0101).
 Regarding claim 16, Simopoulos teaches a method, comprising: 
acquiring of an ultrasound imaging system operating in a first mode, one or more first mode images (Fig. 2; see col. 5, lines 31-35 – “In act 22, one or more medical images are obtained. The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient.”; Fig. 1; see col. 3, lines 57-60 – “The memory 14 stores medical image data, such as ultra sound, X-ray, MRI, CT or PET image data. For example, the memory 14 stores flow (e.g., velocity, energy or both) and/or B-mode ultrasound data.” so the first operating mode can be equated to acquiring B-mode ultrasound data, and the second operating mode can be equated to acquiring Doppler ultrasound data); 
responsive to the request, automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images (Fig. 2; see col. 13, lines 66-67 – “By identifying the anatomy of interest, the depth of B-mode scanning may be set to include the region of interest and minimize depth.” identifying the anatomy in the first operating mode (B-mode); see col. 3, lines 11-15 – “System controls for optimal imaging and measurements are automatically adjusted based on the anatomy. For example, automatic 
acquiring of the ultrasound imaging system operating in the second mode, one or more second mode images with the one or more adjusted imaging parameters (Fig. 3, heart imaged in B-mode and Doppler mode (color pan box); see col. 13, lines 54-59 – “FIG. 3 shows a color pan box over a valve of the A2C (apical two-chamber) view (of the human heart). Based on the color pan box and/or the type of anatomical information being imaged, the transmit and receive beam sequence, focal positions, scan format, apodization, waveform type, detection type, clutter filter, and/or other imaging parameters are set.” so the adjusted imaging parameters in the second operating mode are equated to the imaging parameters set in Doppler mode, and the imaging parameters are based on the anatomy (type of anatomical information) imaged in the first operating mode (B-mode)), 
wherein a same portion of anatomy is imaged in the first and second operating mode (Fig. 3, heart imaged in B-mode and Doppler mode (color pan box); see col. 13, lines 54-59 – “FIG. 3 shows a color pan box over a valve of the A2C (apical two-chamber) view (of the human heart), with the same portion of the anatomy equated to the A2C view of the human heart, first operating mode equated to B-mode, and second operating mode equated to Doppler mode).   
Simopoulos does not explicitly teach determining that a user has requested to operate the ultrasound imaging system in a second mode.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Simopoulos, by including to the method the selection of the second operating mode via a user interface device of the ultrasound imaging system, as disclosed in Kawabata. One of ordinary skill in the art would have been motivated to make this modification in order for the frame rate of the combined image data of two image modes to be easily and properly adjusted by the operator, as taught in Kawabata (see pg. 8, col. 1, para. 0101).
Furthermore, regarding claim 17, Simopoulos further teaches wherein the first mode comprises B-mode and the second mode comprises color flow Doppler mode (Fig. 2; see col. 5, lines 31-35 – “In act 22, one or more medical images are obtained. The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient.”; Fig. 1; see col. 3, lines 57-60 – “The memory 14 stores medical image data, such as ultra sound, X-ray, MRI, CT or PET image data. For example, the memory 14 stores flow (e.g., velocity, energy or both) and/or B-mode ultrasound data.” so the first operating mode can be equated to acquiring B-mode ultrasound data, and the second operating mode can be equated to acquiring Doppler ultrasound data).
one or more of a pulse repetition frequency, wall filter, spatial filter, and packet size of the ultrasound imaging system (Fig. 3, heart imaged in B-mode and Doppler mode (color pan box); see col. 13, lines 54-59 – “FIG. 3 shows a color pan box over a valve of the A2C (apical two-chamber) view (of the human heart). Based on the color pan box and/or the type of anatomical information being imaged, the transmit and receive beam sequence, focal positions, scan format, apodization, waveform type, detection type, clutter filter (wall filter), and/or other imaging parameters are set.”; see col. 14, lines 4-9 – “One or more imaging parameters are set. Other imaging parameters may remain the same, be set based on other input, be manually adjusted, or be automatically adjusted. In one embodiment, a preset or group of imaging parameter values are automatically set as a function of the anatomical information.”). 
Furthermore, regarding claim 19, Simopoulos further teaches wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images comprises automatically adjusting the one or more imaging parameters of the ultrasound imaging system based on an anatomical feature identified in the one or more first mode images (see col. 3, lines 11-15 – “System controls for optimal imaging and measurements are automatically adjusted based on the anatomy. For example, automatic adjustment of ultrasound system controls occurs where the optimal settings depend on the anatomy being imaged.”).
Furthermore, regarding claim 20, Simopoulos further teaches wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images comprises automatically adjusting the one or more imaging parameters of the ultrasound imaging system based on an identified scan plane of the one or more first mode images (see col. 3, lines 11-15 – “System controls for optimal imaging and measurements are automatically adjusted based on the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos in view of Hao (US 8235900 B2, published August 7, 2012). 
Regarding claim 7, Simopoulos teaches all of the elements as disclosed in claim 1 above.
Simopoulos does not explicitly teach wherein generating recommended imaging parameters for the second operating mode based on the anatomy imaged in the first operating mode further comprises acquiring at least one image in the second operating mode, comparing a determined amount of image information of the at least one image to an expected amount of image information, and updating the recommended imaging parameters based on a difference between the determined amount of image information and the expected amount of image information. 
Whereas, Hao, in the same field of endeavor, teaches wherein generating recommended imaging parameters for the second operating mode based on the anatomy imaged in the first operating mode further comprises acquiring at least one image in the second operating mode, comparing a determined amount of image information of the at least one image to an expected amount of image information, and updating the recommended imaging parameters based on a difference between the determined amount of image information and the expected amount of image information (Fig. 1-2 and 4; see col. 5, lines 34-39, 47-49 – “If logic conditions are not satisfied,                         
                            Δ
                        
                    parameters will be output to the new imaging & process parameter generator 116 to adjust the value of one or more imaging parameters for the purpose of driving                         
                            Δ
                        
                    parameters toward zero to fall within the tolerance ranges, thus, approaching the desired imaging performances…Each evaluation parameter results in a                         
                            Δ
                        
                    parameter, and corresponds to a set of one or more imaging parameters whose values need to be adjusted.” so                         
                            Δ
                        
                    parameter is equated to the difference between the determined amount of image information (evaluated performance) and the expected amount of image information (desired performance)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Simopoulos, by including to the method updating the recommended imaging parameters based on a difference between the determined amount of image information and the expected amount of image information, as disclosed in Hao. One of ordinary skill in the art would have been motivated to make this modification in order to automatically adjust the color flow imaging parameters to get a desired optimal performance, as taught in Hao (see col. 12, lines 1-10). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos in view of Konta et al. (US 20180064403 A1, published March 8, 2018), hereinafter referred to as Konta.
Regarding claim 8, Simopoulos teaches all of the elements as disclosed in claim 1 above. 
Simopoulos does not explicitly teach a method further comprising displaying the recommended imaging parameters at a display device of the ultrasound imaging system. 
Whereas, Konta, in an analogous field of endeavor, teaches a method further comprising displaying the recommended imaging parameters at a display device of the ultrasound imaging system (Fig. 4, dotted base line; see pg. 12, col. 1, para. 0135 — “...on axes on a radar chart, clinically recommended ranges (hereinafter referred to as “adjustable ranges”) of values of imaging parameters are superimposed and displayed on the radar chart by a display mode...In other words, ranges excluding the adjustable ranges in the radar chart correspond to clinically unrecommended ranges of values of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Simopoulos, by including to the method displaying the recommended imaging parameters at a display device of the ultrasound imaging system, as disclosed in Konta. One of ordinary skill in the art would have been motivated to make this modification in order to intuitively present to an operator the influence which the edited imaging condition exerts on the imaging, at the time of editing the imaging condition, as taught in Konta (see pg. 1, col. 1, para. 0004).
Furthermore, regarding claim 9, Konta further teaches wherein adjusting imaging parameters of the ultrasound imaging system in the second operating mode includes replacing default imaging parameters with the recommended imaging parameters (Fig. 4, the dotted base line is equated to the default (reference) imaging parameters and the solid post-edit line is equated to the recommended imaging parameters; see pg. 3, col. 2, para. 0045 — “The radar chart displays, for example, imaging parameters included in a preset (or an imaging protocol) which is selected by the operator.”; see pg. 4, col. 1, para. 0046 — “The values of the imaging parameter before edit correspond to reference values at the time of editing the imaging condition. Incidentally, the reference value may be a representative value (a mean value, a mode value, a median, etc.) of values of a plurality of identical imaging parameters which are commonly included in a plurality of imaging protocols, a plurality of presets, etc. which are selected by the operator.”). 
The motivation for claim 9 was shown previously in claim 8.

Claims 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos in view of Yoneyama (US 20130144168 A1, published June 6, 2013), hereinafter referred to as Yoneyama.
Regarding claim 10, Simopoulos teaches all of the elements as disclosed in claim 1 above. 
Simopoulos does not explicitly teach wherein determining the anatomy imaged by the ultrasound imaging system in the first operating mode includes determining a position of a probe of the ultrasound imaging system via a probe position sensor while operating the ultrasound imaging system in the first operating mode. 
Whereas, Yoneyama, in the same field of endeavor, teaches wherein determining the anatomy imaged by the ultrasound imaging system in the first operating mode includes determining a position of a probe of the ultrasound imaging system via a probe position sensor while operating the ultrasound imaging system in the first operating mode (Fig. 2, position sensor 14b attached to ultrasonic probe 11a; see pg. 3, col. 2, para. 0041 — “The position information acquiring device 14 according to the first embodiment includes a transmitter 14a, a position sensor 14b, and a controller 14d and is connected to the control unit 160 via the interface unit 180...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Simopoulos, by including to the method determining a position of a probe of the ultrasound imaging system via a probe position sensor while operating the ultrasound imaging system, as disclosed in Yoneyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve diagnostic efficiency, as taught in Yoneyama (see pg. 3, col. 1, para. 0033).
Regarding claim 12, Simopoulos teaches an ultrasound imaging system (Fig. 1, ultrasound system), comprising: 
a controller with computer readable instructions stored on non-transitory memory that when executed (Fig. 1; see col. 4, lines 1-5 – “The memory 14 is additionally or alternatively a computer readable storage medium with processing instructions. Data representing instructions executable by the programmed processor 12 for controlling a medical imaging system or for identifying information from a medical image is stored.”), cause the controller to: 
responsive to a request to transition from a first operating mode to a second operating mode, acquire a plurality of images while in the first operating mode (Fig. 2; see col. 5, lines 31-35 – “In act 22, one or more medical images are obtained. The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient.”; Fig. 1; see col. 3, lines 57-60 – “The memory 14 stores medical image data, such as ultra sound, X-ray, MRI, CT or PET image data. For example, the memory 14 stores flow (e.g., velocity, energy or both) and/or B-mode ultrasound data.” so the first operating mode can be equated to acquiring B-mode ultrasound data, and the second operating mode can be equated to acquiring Doppler ultrasound data; see col. 14, lines 4-6 – “Other imaging parameters may remain the same, be set based on other input, be manually adjusted, or be automatically adjusted.” so operating mode transition request is equated to the imaging parameters based on other input, with the “other input” being the imaging mode change from B-mode to Doppler mode); 
determine an anatomy currently being imaged by the ultrasound imaging system based on one or more of the plurality of images (Fig. 2; see col. 13, lines 66-67 – “By identifying the anatomy of interest, the depth of B-mode scanning may be set to 
acquire one or more images in the second operating mode, the one or more images acquired in the second operating mode acquired with imaging parameters of the ultrasound imaging system selected based on the determined anatomy (Fig. 3, heart imaged in B-mode and Doppler mode (color pan box); see col. 13, lines 54-59 – “FIG. 3 shows a color pan box over a valve of the A2C (apical two-chamber) view (of the human heart). Based on the color pan box and/or the type of anatomical information being imaged, the transmit and receive beam sequence, focal positions, scan format, apodization, waveform type, detection type, clutter filter, and/or other imaging parameters are set.” so the adjusted imaging parameters in the second operating mode are equated to the imaging parameters set in Doppler mode, and the imaging parameters are based on the anatomy (type of anatomical information) imaged in the first operating mode (B-mode)), 
wherein a same portion of the anatomy is imaged in the first and second operating mode (Fig. 3, heart imaged in B-mode and Doppler mode (color pan box); see col. 13, lines 54-59 – “FIG. 3 shows a color pan box over a valve of the A2C (apical two-chamber) view (of the human heart), with the same portion of the anatomy equated to the A2C view of the human heart, first operating mode equated to B-mode, and second operating mode equated to Doppler mode).  
Simopoulos does show imaging that requires an ultrasound probe but does not explicitly state using the probe, but rather just having and using the data from the probe.
Whereas, Yoneyama, in the same field of endeavor, expressly teaches an ultrasound probe (Fig. 2, ultrasonic probe 11a). 

Furthermore, regarding claim 13, Simopoulos further teaches wherein the imaging parameters of the ultrasound imaging system selected based the determined anatomy are selected automatically by the ultrasound imaging system (see col. 3, lines 11-15 – “System controls for optimal imaging and measurements are automatically adjusted based on the anatomy. For example, automatic adjustment of ultrasound system controls occurs where the optimal settings depend on the anatomy being imaged.”).
Furthermore, regarding claim 15, Simopoulos further teaches wherein the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode (Fig. 2; see col. 5, lines 31-35 – “In act 22, one or more medical images are obtained. The medical images are obtained by real-time scanning. For example, an ultrasound image or sequence of images are obtained by scanning a two or three-dimensional region of a patient.”; Fig. 1; see col. 3, lines 57-60 – “The memory 14 stores medical image data, such as ultra sound, X-ray, MRI, CT or PET image data. For example, the memory 14 stores flow (e.g., velocity, energy or both) and/or B-mode ultrasound data.” so the first operating mode can be equated to acquiring B-mode ultrasound data, and the second operating mode can be equated to acquiring Doppler ultrasound data).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos in view of Yoneyama, as applied to claim 12 above, and in further view of Kawabata. 
Regarding claim 14, Simopoulos in view of Yoneyama teaches all of the elements as disclosed in claim 12 above, AND Simopoulos further teaches wherein the imaging parameters of the ultrasound 
Simopoulos in view of Yoneyama does not explicitly teach wherein the imaging parameters of the ultrasound system are selected to acquire the one or more images in the second operating mode in response to a user input accepting the imaging parameters.
Whereas, Kawabata, in the same field of endeavor, teaches wherein the imaging parameters of the ultrasound system are selected to acquire the one or more images in the second operating mode in response to a user input accepting the imaging parameters (Fig. 1; see pg. 9, col. 1, para. 0108 – “…the operator 2 accepts an input to change the B-mode image scan parameter and, when the C mode is on, the controller 9 prohibits changing the scan parameter to a B-mode image scan parameter to which a change exceeding the restriction information of the B-mode image scan parameter is input.” so the user input (operator) accepts the imaging parameters in the second operating mode (C-mode), and those imaging parameters are based on the adjusted B-mode scan parameters; see pg. 3, col. 2, para. 0050 – “…the C-mode image generator 7 generates a C-mode image data and outputs the C mode image data to the display processing unit 8 according to the C-mode reception signal input by the receiver 4.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Simopoulos in view of Yoneyama, by having the imaging parameters of the ultrasound system selected to acquire the one or more images in the second operating mode in response to a user input accepting the imaging parameters, as disclosed in Kawabata. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the user from changing the B-mode image scan parameter to a value that exceeds a restriction limit, as taught in Kawabata (see pg. 9, col. 1, para. 0108).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kinicki et al. (US 5315999 A, published May 31, 1994) discloses a user selecting a saved preset of imaging parameter values to automatically operate the ultrasound system and generate a desired ultrasound image. 
Wang et al. (US 20210093301 A1, published April 1, 2021 with a priority date of April 9, 2018) discloses a neural network trained to a determination of whether the view (the scan plane or location within the subject at which the image is taken) in each image is the same in both input images. 
Liu et al. (US 20210059644 A1, published March 4, 2021 with a priority date of April 16, 2019) discloses a user selecting an ultrasound imaging mode for generating the one or more additional ultrasound images, thereby effectively selecting the image formation parameters that are specific to the selected ultrasound imaging mode.
Choi (US 20090012393 A1, published January 8, 2009) discloses an ultrasound system that sequentially displays the ultrasound images formed in each diagnostic mode, a plurality of setup parameters for adjusting the ultrasound image at each diagnostic mode, and values of the setup parameters.  
Henderson et al. (US 10194888 B2, published February 5, 2019) discloses automatically detecting the anatomy of interest from B-mode data representing a volume of the patient via machine learning. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/N.C./Examiner, Art Unit 3793     

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793